In an action for judgment declaring plaintiff to be the wife of the male defendant and for incidental injunctive relief, order striking out a portion of the complaint pursuant to rule 103 of the Rules of Civil Practice, reversed on the law and the facts, with $10 costs and disbursements, and motion denied, with $10 costs. Even though the complaint may be insufficient to warrant injunctive relief, the allegation to the effect that such relief is sought cannot be struck out as irrelevant. The other allegations which were struck out serve to delineate the relationship of the parties and to bear upon the propriety of granting a declaratory judgment as well as to show the presence of complete jurisdiction in the courts of this State. Carswell, Acting P. J., Adel, Wenzel, MacCrate and Schmidt, JJ., concur.